Citation Nr: 0418075	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, status post anterior cruciate 
ligament repair with open reduction and internal fixation 
(ORIF) of right patella fracture, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to July 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  

The veteran provided testimony at a videoconference hearing 
over which the subscribed Veterans Law Judge presided.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.  


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  The veteran 
has expressed dissatisfaction with the most recent VA 
examination, conducted in May 2002.  In addition, the Board 
observes that the claims folder was not available for the 
examiner's review.  Also, the RO should consider the 
propriety of assigning separate ratings for separate and 
distinct manifestations of the service-connected knee 
disabilities.  See Esteban, v. Brown, 6 Vet App 259 (1994).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
identify sources of medical treatment 
provided for his service-connected knee 
disabilities.  After obtaining the 
appropriate authorizations and releases, 
the RO should attempt to obtain copies of 
medical records from the medical 
providers identified by the veteran.  In 
addition, RO should ask the veteran to 
submit any pertinent evidence he may have 
in his possession.  The veteran should be 
advised not submit duplicate information.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO veteran should provide the 
veteran with a VA joints examination to 
determine the current nature and severity 
of the service-connected right and left 
knee disabilities.  All indicated special 
studies and tests, including range of 
motion and X-ray examinations, should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to determine the degree of 
functional loss due to pain and weakness 
and other factors produced by the 
service-connected knee disabilities.  The 
examiner is asked to comment on whether 
service-connected disability would result 
in marked impairment of the veteran's 
ability to work.  

3.  The RO should afford the veteran a VA 
scar examination in order to determine 
the current nature and severity of any 
existing postoperative scars associated 
with the service-connected knee 
disabilities.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available for use in studying the case.  
The examiner is asked to provide a 
description of any postoperative scars, 
stating whether they are deep or 
superficial, painful, unstable, 
productive of limitation of motion, or 
covers an area of 144 square inches or 
greater.  

4.  In his statement of September 26, 
2003, and at his hearing in January 2004, 
the veteran indicated that he received 
mail at an address in Illinois.  (See page 
23 of hearing transcript).  The RO should 
send notice of the scheduled VA 
examinations to this address.  The veteran 
is hereby notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2003).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should 
readjudicate the claims.  The RO is 
requested to consider the propriety of 
assigning separate ratings for separate 
and distinct manifestations of the knee 
disabilities.  See Esteban, supra.  In 
addition, the RO is requested to consider 
the propriety of referral for 
consideration of an extraschedular 
rating.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




